                        Case 4:14-cv-02543-CKJ Document 186 Filed 03/28/19 Page 1 of 2
                                       UNITED STATES DISTRICT COURT
                                                      DISTRICT OF ARIZONA

Carrie Ferrara Clark
PLAINTIFF                                                                              WITNESS LIST
                      V.

City of Tucson
DEFENDANT                                                                     CASE NUMBER:   4:14-cv-02543


  PRESIDING JUDGE                              COURTROOM DEPUTY                           COURT REPORTER
                    Hon. Cindy K. Jorgenson                       Sandra G. Fuller                         Cheryl Cummings
  HEARING/TRIAL DATE(S) 04/01/19-04/05/19      PLAINTIFF ATTORNEY(S)                      DEFENDANT ATTORNEY(S) Michelle
                                                                                                                      Saavedra
                                                                       Jeffrey
                           04/08/19-04/12/19                           Jacobson                                Renee Waters


  PLF       DFT     DATE SWORN        DATE APPEARED
                                                                          WITNESSES                                        Under
                                                                                                                           Rule

             X                                                                    Brian Stevens
             X                                                                    Timothy Nofs
             X                                                                       Ed Nied
             X                                                                Paul McDonough
             X                                                               Michael Fischback
             X                                                                    Rob Rodriguez
             X                                                                Ted McDonough
             X                                                                     Brad Olson
             X                                                                    Jonathan North
             X                                                                    Ariane Phaneuf
             X                                                                    Ken Brouillette
             X                                                                 Nicole Sprenger
             X                                                                     John Vincent
             X                                                                 Michael Carsten
             X                                                                    JoAnn Acosta
             X                                                               Richard L'Heureux
             X                                                                     Jim Critchley
             X                                                                James Sieminski
             X                                                                    Jeff Langejans
             X                                                                    Joyce Garland
             X                                                               Dr. Stefanie Lundell
             X                                                                    Michael Garcia
                 Case 4:14-cv-02543-CKJ Document 186 Filed 03/28/19 Page 2 of 2
                              WITNESS LIST -- CONTINUATION
                                                                 CASE NO.
Carrie Ferrara Clark                vs. City of Tucson                      4:14-cv-02543
PLF    DFT   DATE SWORN    DATE APPEARED
                                                         WITNESSES
        X                                                       Laura Baker
